Citation Nr: 1700955	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  15-28 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Veteran originally requested a videoconference hearing before the Board in his Substantive Appeal, he later withdrew that request in two separate statements received by VA in August 2015.

The issues of entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 2008 rating decision denied service connection for a bilateral hearing loss disability and service connection for tinnitus; the Veteran did not timely appeal those denials, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for a bilateral hearing loss disability and service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for a bilateral hearing loss disability and service connection for tinnitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board finds that new and material evidence has been received to reopen the claims for entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for tinnitus.  Given the favorable nature of these actions, which are not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to these issues.

Legal Criteria for Reopening

Generally, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the Court has also held that the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).




Analysis

Entitlement to service connection for a bilateral hearing loss disability and service connection for tinnitus were most recently denied on the merits in a September 2008 unappealed rating decision.   The claims were denied because the evidence failed to show that the Veteran's bilateral hearing loss disability and tinnitus were related to service.  The Veteran did not file any statement indicating disagreement with the September 2008 decision or submit any additional relevant evidence within the appeal period.  In January 2011, the Veteran filed a claim to reopen both issues and in a March 2011 rating decision, the RO declined to reopen them both, finding that the Veteran failed to submit new and material evidence.  The Veteran filed the instant claim to reopen in May 2014.  In a September 2014 rating decision, the RO determined that new and material evidence was received to reopen both claims and denied them on the merits.

The relevant evidence of record at the time of the September 2008 rating decision included the Veteran's January 2008 claim for compensation, a January 2008 statement from the Veteran, a June 2008 VA contract examination, and Kaiser Permanente records dated 1997 to 1999.  This evidence demonstrated that the Veteran had diagnoses of bilateral hearing loss and bilateral tinnitus; however, there was no competent evidence linking these disabilities to the Veteran's active duty service.

Evidence added to the record subsequent to the September 2008 rating decision consists of, in pertinent part, a May 2014 letter from the Veteran's private physician stating that given the Veteran's history in the Air Force, it was reasonable his hearing loss could be attributed to his occupation, a June 2014 letter from the Veteran indicating he has experienced tinnitus since his active duty service, and a September 2014 statement from the Veteran detailing an incident where he experienced acoustic trauma during active service.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims because it supports a nexus between the Veteran's disabilities and his active duty service.

Accordingly, reopening of the claims is in order.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for a bilateral hearing loss disability and service connection for tinnitus are reopened and, to that extent only, the appeals are granted.


REMAND

The Veteran claims he has a bilateral hearing loss disability and tinnitus as a result of his active duty service.

The Veteran attended a June 2008 VA audiological examination where the examiner obtained a detailed history from the Veteran, performed an audiological examination, and provided a medical opinion regarding the Veteran's diagnosed bilateral hearing loss disability and tinnitus.  The examiner opined that based on the length of time the Veteran served in the military, his military occupational specialty, and service record, which were silent for hearing loss and tinnitus, the claimed conditions were less likely than not related to military service.  Standing alone, this opinion would have been adequate.  However, the same examiner then provided a June 2008 addendum opinion, finding that although the Veteran's military service "may have contributed" to his hearing loss and tinnitus, the amount of contribution is less than 50 percent.  The examiner went on to note that the Veteran claims his conditions began in 1963, yet private and military records were silent for those conditions.  The Board finds the addendum opinion implies that the Veteran's hearing loss and tinnitus were at least partly due to his military service, weighing in favor of a positive association between the Veteran's disabilities and his service.  Additionally, the examiner appears to discount the Veteran's credible lay statements regarding his onset of symptoms because there is no corroborating medical evidence of record.  Accordingly, new medical opinions are required.

Moreover, the Board notes that prior to November 1, 1967, audiology testing was generally conducted under standards set by the American Standards Association (ASA).  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current International Standards Organization (ISO)-American National Standards Institute (ANSI) measurements.  The regulation which defines hearing loss for VA purposes is based on decibel measurements recorded in ISO-ANSI units.  38 C.F.R. § 3.385 (2016).  There is no indication in the record that the June 2008 VA examiner recognized that the audiometric tests performed in service were not converted from ASA to ISO-ANSI standards, and therefore, the opinion was not predicated on the correct findings.  The new medical opinion must take into account audiological testing which has been converted to ISO-ANSI standards.

The Board acknowledges that the Veteran has submitted an opinion from a private physician indicating that based on the Veteran's work in the Air Force, and given his history during active service, that it "seems reasonable" that the Veteran's bilateral hearing loss disability "could be" attributed to his active Air Force service.  While this opinion is sufficient to warrant reopening of the Veteran's claims, it is inadequate to establish a medical nexus because it is too speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical evidence merely indicating that an alleged disorder "may" or "may not" be related to service is too speculative to establish such etiological relationship).

Finally, on remand, all of the Veteran's VA treatment records should be obtained and associated with the evidence of record before the Board.  Notably, the record contains VA treatment notes dated December 2007 and January 2008; however, these treatment notes do not contain any medical information and merely state that scanned documents were attached to the notes.  The referenced scanned documents are not associated with the evidence before the Board.  Accordingly, while this case is in remand status, development to obtain all outstanding VA treatment records, including those with scanned document attachments, such as audiogram results, should be completed.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records, to include, but not limited to, any scanned document attachments associated with VA treatment records dated December 2007 and January 2008.

2. Schedule the Veteran for a VA audiological examination to determine the current nature and etiology of any bilateral hearing loss and tinnitus found.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.

The Board draws the examiner's attention, but in no way limits it, to a September 2014 Notice of Disagreement wherein the Veteran described an incident where he experienced acoustic trauma.

The examiner must elicit from the Veteran a full medical history, to include any symptoms and onset of those symptoms, and document such in the examination report.  Any medically indicated tests should also be accomplished, to include an audiogram.

The examiner must convert the audiological results in the September 1954 and December 1957 audiograms from ASA units to ISO-ANSI units.

Then, after a review of the evidence of record, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide opinions as to the following:

* Whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss disability began in service, was caused by service, or is otherwise related to active duty service;

* Whether it is at least as likely as not (50 percent probability or more) that any current tinnitus began in service, was caused by service, or is otherwise related to active duty service.

The examiner must assume the Veteran is a credible historian for purposes of these opinions.  

In rendering the requested opinions, the examiner is informed that he or she may not rely solely on the absence medical evidence of hearing loss or tinnitus during active service or upon separation from active service as the basis for a negative opinion.

The examiner is also informed that in formulating the requested opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinion, he or she must thoroughly explain why this is so.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4. Following completion of the above, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


